 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MARIA G. PIMENTEL,                                No. 2:15-cv-1818-EFB
11                       Plaintiff,
12            v.                                        ORDER
13    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
14
                         Defendant.
15

16

17           Pursuant to 42 U.S.C. § 406(b), counsel for plaintiff in the above-entitled action seeks an

18   award of attorney fees in the amount of $22,133.50, which is a little more than 17 percent of past

19   benefits due to plaintiff. ECF No. 22. Plaintiff entered into a retainer agreement with her

20   attorney which provides that she would pay counsel 25 percent of any past-due benefits won as a

21   result of the appeal in this case. ECF No. 26-1. Counsel spent 23.3 professional hours on

22   plaintiff’s case. ECF No. 22-5.

23           42 U.S.C. § 406(b)(1)(A) provides, in relevant part:

24                  Whenever a court renders a judgment favorable to a claimant under
                    this subchapter who was represented before the court by an attorney,
25                  the court may determine and allow as part of its judgment a
                    reasonable fee for such representation, not in excess of 25 percent of
26                  the total of the past-due benefits to which the claimant is entitled by
                    reason of such judgment.
27

28   /////
                                                       1
 1   Rather than being paid by the government, fees under the Social Security Act are awarded out of
 2   the claimant’s disability benefits. Russell v. Sullivan, 930 F.2d 1443, 1446 (9th Cir. 1991),
 3   receded from on other grounds, Sorenson v. Mink, 239 F.3d 1140, 1149 (9th Cir. 1991).
 4   However, the 25 percent statutory maximum fee is not an automatic entitlement; the court also
 5   must ensure that the requested fee is reasonable. Bisbrecht v. Barnhart, 535 U.S. 789, 808-09
 6   (2002) (“We hold that § 406(b) does not displace contingent-fee agreements within the statutory
 7   ceiling; instead, § 406(b) instructs courts to review for reasonableness fees yielded by those
 8   agreements.”). “Within the 25 percent boundary . . . the attorney for the successful claimant must
 9   show that the fee sought is reasonable for the services rendered.” Id. at 807. A “court may
10   properly reduce the fee for substandard performance, delay, or benefits that are not in proportion
11   to the time spent on the case.” Crawford v. Astrue, 586 F.3d 1142, 1151 (9th Cir. 2009) (en
12   banc).
13            After this court remanded for further proceedings, plaintiff was found disabled and
14   awarded past-due benefits in the amount of $128,534.00. ECF No. 22-2. The Commissioner
15   withheld 25 percent of past-due benefits for any approved attorney’s fees. Id. Plaintiff’s
16   counsel’s request for $22,133.50, which is well under the statutory maximum, would constitute an
17   hourly rate of $949.94. Counsel did not delay these procedures and his representation of plaintiff
18   was not substandard. Indeed, he successfully represented his client’s interests before this court.
19   Although the hourly rate exceeds the rate awarded in the majority of social security cases, based
20   on the risk of loss taken in representing plaintiff, counsel’s experience in the field of Social
21   Security law, and the results achieved in this case, the court finds that fee request is reasonable.
22   See Jamieson v. Astrue, No. 1:09cv0490 LJO DLB, 2011 WL 587096 (E.D. Cal. Feb. 9, 2011)
23   (finding fee at effective hourly rate of $1,169.49 reasonable); Smith v. Astrue, No. CIV S-06-2373
24   DAD, 2011WL 5024462, at *2 (E.D. Cal. Oct. 20, 2011) (awarding fee at effective hourly rate of
25   $1,015); Naddour v. Colvin, No.: 13-CV-1407-BAS, 2016 WL 4248557 (S.D. Cal. Aug. 11,
26   2016) (awarding fee at effective hourly rate of $1,063); Kazanjian v. Astrue, No. 09 civ. 3678
27   (BMC), 2011 WL 2847439, at *1-2 (E.D.N.Y. July 15, 2011) (finding that counsel “performed
28   well, diligently, and with unusual efficiency,” and awarding fee at hourly rate of $2,100).
                                                         2
 1          Counsel concedes that the $22,133.50 award should be offset in the amount of $4,500.00
 2   for fees previously awarded under the Equal Access to Justice Act (“EAJA”). ECF No. 22 at 12.
 3   Counsel provides that upon receipt of a fee award in the amount of $22,133.50, he will refund the
 4   plaintiff the sum of $4,500.00 previously awarded under the EAJA. Id. at 8. See Gisbrecht v.
 5   Barnhart, 535 U.S. 789, 796 (2002) (holding that where attorney’s fees are awarded under both
 6   EAJA and § 406(b), the attorney must refund the smaller of the two awards to the plaintiff).
 7          Accordingly, it is hereby ORDERED that:
 8          1. Plaintiff’s counsel’s motion for attorney’s fees (ECF No. 22) is granted;
 9          2. Plaintiff’s counsel is awarded $22,133.50 in fees pursuant to 42 U.S.C. § 406(b)1; and
10          3. Upon receipt of the $22,133.50 award, counsel shall refund to plaintiff the sum of
11   $4,500.00 previously awarded under the EAJA.
12   DATED: March 25, 2019.
13

14

15

16

17

18

19

20

21

22

23

24

25          1
                The Commissioner contends that plaintiff’s counsel was previously awarded attorney’s
26   fees under 42 U.S.C. § 406(a) for work performed at the administrative level, with that award
     paid from the 25 percent of past-due benefits withheld by the Commissioner. ECF No. 24 at 2.
27   To the extent the remaining withheld benefits are insufficient to cover the award under § 406(b),
     plaintiff’s counsel must recover the difference from plaintiff. Dobson v. Commissioner, No. 2:09-
28   cv-01460-KJN 2013 WL 6198185, at *4 (E.D. Cal. Nov. 27, 2013).
                                                        3
